internal_revenue_service number release date index number -------------------------- ------------------------------------------------------------ ---------- ----------------------------- --------------------------- ---------------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------------- id no -------------- telephone number ---------------------- refer reply to cc ita b03 plr-112449-17 date june ty ------- legend taxpayer ------------------------------------------------------- company --------------------------------------- merger sub -------------------------------- target ------------------------ adviser a ----------------------------- adviser b ----------------------------------------- adviser c ---------------------------------------------------------- tax preparer --------------------------- date --------------------------- date --------------------------- date -------------------------- date ------------------------ date ------------------------ date ------------------- date ------------------- date ------------------ date ------------------- date ------------------------ year ------- dollar_figured ---------------- dollar_figuree ----------------- dollar_figuref -------------- dear ----------------------- this is in response to a letter sent on your behalf by your representatives dated ----------- ------- in the letter your representatives requested on your behalf an extension of time plr-112449-17 to file the forms necessary to make a safe_harbor election under revproc_2011_29 to allocate success-based fees between facilitative and non-facilitative amounts incurred for a covered transaction for taxpayer’s tax_year ending date the request is based on sec_301_9100-1 and sec_301_9100-3 of the procedure and administrative regulations facts taxpayer is a company on date taxpayer target and merger sub a wholly- owned subsidiary of taxpayer entered into a merger agreement on date pursuant to the merger agreement merger sub commenced a tender offer to purchase all of the outstanding shares of common_stock of target on date taxpayer announced that it had successfully completed the tender offer for all outstanding shares of common_stock of target and had accepted for payment all shares validly tendered and not withdrawn as of the expiration time of the tender offer and would promptly pay for such shares on date pursuant to the terms of the merger agreement merger sub merged with and into target the separate corporate existence of merger sub ceased and target continued as the surviving corporation as a result of the completion of the merger target became a wholly-owned subsidiary of taxpayer taxpayer represents that for federal_income_tax purposes the transaction was a direct taxable purchase of stock of target by taxpayer as part of the transaction taxpayer paid adviser a adviser b and adviser c success-based fees of dollar_figured dollar_figuree and dollar_figuref respectively that were contingent upon the successful closing of the merger transaction tax preparer prepared taxpayer’s consolidated u s federal_income_tax return for the tax_year ending on year tax preparer worked closely with taxpayer in the preparation of the year tax_return with taxpayer’s tax department providing among other items its year workpapers reflecting the calculation of the revproc_2011_29 safe_harbor amount taxpayer performed its own technical analysis of the year transaction costs relying on the methodology of the year transaction costs analysis which tax preparer performed for the merger transaction tax preparer’s team reviewed and approved taxpayer’s year transaction costs methodology taxpayer represents that tax preparer’s team complied with the substantive requirements of revproc_2011_29 by deducting percent of the success-based fees and capitalizing percent of the success-based fees on the year tax_return but the team was not aware of the ministerial requirement of filing the election statement required by revproc_2011_29 and thus it was not filed with the year return on or around date a member of tax preparer’s team learned through an internal communication that an election statement is a requirement for making a valid election realizing that tax preparer had inadvertently failed to include the election statement in the year return filing tax preparer alerted taxpayer’s tax department on or around the same time the internal_revenue_service which was examining the year return inquired as to whether the election statement was included with the year return on plr-112449-17 date taxpayer responded that it had erroneously omitted the election statement from the year return in the period following this communication to the internal revenue service’s examination team employee turnover occurred in both taxpayer’s tax department and on tax preparer’s team resulting in none of the persons most familiar with the missed election statement remaining on hand to address this unresolved issue on or around date during the internal revenue service’s audit of the year return the examining agent issued a draft form_5701 notice of proposed_adjustment proposing the disallowance of the safe_harbor treatment taxpayer immediately started discussions with the agent and scheduled a formal meeting with the examination team on date during the meeting taxpayer represents that it reiterated the substantive correctness of its year return position ie the deduction of of the success-based fees and capitalization of the remaining as permitted by revproc_2011_29 and specifically addressed the potential relief under sec_301_9100-1 through of the procedure and administration regulations for the missing election statement taxpayer represents that the examining agent agreed to reconsider and discuss the election with the team manager however taxpayer represents that it did not receive any further communication from the internal_revenue_service until date when the internal_revenue_service issued the final form_5701 disallowing the safe_harbor treatment taxpayer represents that the examining agent advised taxpayer to request relief under sec_301_9100-1 the procedure and administration regulations through of law and analysis sec_263 of the internal_revenue_code and sec_1_263_a_-2 of the income_tax regulations provide that no deduction shall be allowed for any amount_paid out for property having a useful_life substantially beyond the taxable_year in the case of an acquisition or reorganization of a business_entity costs that are incurred in the process of acquisition and that produce significant long-term benefits must be capitalized 503_us_79 397_us_572 under sec_1_263_a_-5 a taxpayer must capitalize an amount_paid to facilitate a business acquisition or reorganization transaction described in sec_1_263_a_-5 an amount is paid to facilitate a transaction described in sec_1_263_a_-5 if the amount is paid in the process of investigating or otherwise pursuing the transaction sec_1_263_a_-5 of the regulations provides that an amount that is contingent on the successful closing of a transaction described in sec_1_263_a_-5 or success- based fee is presumed to facilitate the transaction a taxpayer may rebut the presumption by maintaining sufficient documentation to establish that a portion of the fee is allocable to activities that do not facilitate the transaction plr-112449-17 to reduce controversy between the irs and taxpayers over the documentation required to allocate success-based fees alternatively to the regulatory presumption the irs issued revproc_2011_29 2011_1_cb_746 the revenue_procedure states that the irs would not challenge a taxpayer's allocation of a success-based_fee between activities that facilitate a transaction described in sec_1_263_a_-5 and activities that do not facilitate the transaction if the taxpayer -- treats percent of the amount of the success-based_fee as an amount that does not facilitate the transaction capitalizes the remaining percent as an amount that does facilitate the transaction and attaches a statement to its original federal_income_tax return for the taxable_year the success-based_fee is paid_or_incurred stating that the taxpayer is electing the safe_harbor identifying the transaction and stating the success-based_fee amounts that are deducted and capitalized the revenue_procedure applies to covered transactions described in sec_1 a - e which include -- i a taxable_acquisition by the taxpayer of assets that constitute a trade_or_business ii a taxable_acquisition of an ownership_interest in a business_entity whether the taxpayer is the acquirer in the acquisition or the target of the acquisition if immediately after the acquisition the acquirer and the target are related within the meaning of sec_267 or sec_707 or iii a reorganization described in sec_368 b or c or a reorganization described in sec_368 in which stock_or_securities of the corporation to which the assets are transferred are distributed in a transaction which qualifies under sec_354 or sec_356 whether the taxpayer is the acquirer or the target in the reorganization sec_301_9100-1 through of the procedure and administration regulations provide the standards the commissioner uses to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling procedure notice or announcement published in the internal_revenue_bulletin plr-112449-17 sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides extensions of time to make a regulatory election under code sections other than those for which sec_301_9100-2 expressly permits automatic extensions requests for extensions of time for regulatory elections will be granted when the taxpayer provides evidence including affidavits described in the regulations to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 states that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer -- i requests relief before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election under sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer -- i seeks to alter a return position for which an accuracy related penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account sec_1_6664-2 and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief plr-112449-17 if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief taxpayer represents that for federal_income_tax purposes the transaction was a direct taxable purchase of stock of target by taxpayer thus immediately after the transaction taxpayer and target were related within the meaning of sec_267 or sec_707 the transaction thus qualifies as a covered transaction described in sec_1_263_a_-5 taxpayer in this case has represented that it reasonably relied on a qualified_tax professional and the tax professional failed to make or advise taxpayer to make the election thus under sec_301_9100-3 taxpayer will be deemed to have acted reasonably and in good_faith taxpayer has also represented that none of the circumstances listed in sec_301_9100-3 apply sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under these criteria the interests of the government are not prejudiced in this case taxpayer has represented that granting relief would not result in a lower tax_liability in the aggregate for all taxable years affected by the election than taxpayer would have had if the election had been timely made taking into account the time_value_of_money furthermore the taxable_year in which the regulatory election should have been made and any taxable years that would have been affected had it been timely made are not closed by the period of assessment conclusion taxpayer's election is a regulatory election as defined under sec_301_9100-1 because the due_date of the election is prescribed in revproc_2011_29 in the present situation the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been satisfied the information and representations made by taxpayer establish that taxpayer acted reasonably and in good_faith furthermore granting an extension will not prejudice the interests of the government taxpayer represented that it will not have a lower tax_liability in the aggregate for all taxable years affected by the election if given permission to make the election than taxpayer would plr-112449-17 have if the election were made by the original deadline for making the election taxpayer also represented that the period of assessment for year will not be closed before receipt of a ruling accordingly taxpayer is granted an extension of time to file the statement required by sec_4 of revproc_2011_29 until days following the date of this letter except as expressly provided herein no opinion is expressed or implied concerning the federal_income_tax consequences of any aspect of any transaction or item discussed or referenced in this ruling including whether taxpayer properly included the correct costs as its success-based fees subject_to the election or whether taxpayer’s transaction was within the scope of revproc_2011_29 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely christopher f kane branch chief branch income_tax accounting cc internal_revenue_service
